Title: To Thomas Jefferson from John Starke, 1 November 1805
From: Starke, John
To: Jefferson, Thomas


                  
                     Sir 
                     
                     Derryfield Nov. 1. 1805
                  
                  Your friendly letter of the 19th. of August last came to hand a few days since, but owing to the imbecility inseparably connected with the wane of life I have not been able to acknowledge it untill now. I have been in my seventy seventh year since the 28 of August last, and since the close of the revolutionary war have devoted my time intirely to domestick employments, and in the vale of obscure retirement, have tasted that tranquility, which the bustle and hurry of a busy world so seldom bestows. You are pleased to compliment me for the part that I had the good fortune to act on the theatre of the revolution, I thank you for the compliment, nor will I conceal the satisfaction that I feel in recieving it from a man who posseses so large a share of my confidence. I will confess to you Sir that I once began to think that the labors of the revolution were in vain, and that I should live to see the system restored that I had assisted in destroying. But my fears are at an end, & I am now calmly preparing to meet the unirring fate of man, but with the satisfactorily reflection that I leave a numerous progeny in a land highly favored by nature, and under a government whose principles & views I believe to be correct & just.
                  General Dearborn is the only one of my associates in arms that I recollect about your person who holds an office under the government, to him be pleased to make my best respects. 
                  With the highest considerations of respect & esteem, I have the honor to be your most obedient Servant.
                  
                     John Starke 
                     
                  
               